OPINION ON PETITION FOR REHEARING
In his petition for a rehearing, the defendant insists that the court should grant a rehearing and remand the case to the trial court for a new sentencing hearing. He says that the case is not here in the posture of an abuse of discretion by the trial court on the matter of probation.
In our opinion we said that there is no evidence that the trial judge misapplied the law and failed to consider probation.
Under T.C.A. 40-35-402(d), when reviewing sentencing issues, including the granting or denial of probation and length of sentence, this court conducts a de novo review on the record of such issues. This review is conducted without a presumption that the determination of the trial court is correct. We conducted this de novo review and agreed that probation was not justified *799and that the six-year sentence is appropriate. This issue is meritless.
The petitioner, however, calls to our attention that the trial court ordered the sentence served in the Madison County Workhouse. He also calls to our attention that, in our modification, we directed that the sentence be served in the state penitentiary. Under T.C.A. 40-35-311(a), the trial judge may designate the place of confinement of a sentence of six years or less, in a local jail or workhouse.
We grant the petition for a rehearing to the extent of designating the place of the defendant’s confinement as the Madison County Workhouse, as originally imposed. The petition is otherwise denied.